EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Shannon Warren on May 7, 2021.

Regarding the Abstract, the language is modified as follows:
A [[a]] bunk cleaner assembly  for selectively adjusting a pitch , a roll  and a height adjustment  of a scoop assembly  for cleaning a trough  of a feed bunk . The bunk cleaner assembly  comprises a frame portion , a swinging arm assembly , the scoop assembly , and a utility vehicle . The frame portion  is configured in attaching the swinging arm assembly  and the utility vehicle  to one another. The swinging arm assembly  comprise a hinge assembly .

Regarding the Specification, Paragraphs [0009]-[0011] are modified as follows:

 for selectively adjusting a pitch , a roll  and a height adjustment  of a scoop assembly  for cleaning a trough  of a feed bunk . 
[0010]  Said bunk cleaner assembly  comprises a frame portion , a swinging arm assembly , said scoop assembly , and a utility vehicle . Said frame portion  is configured in attaching said swinging arm assembly  and said utility vehicle  to one another. Said swinging arm assembly  comprise a hinge assembly . Said frame portion  comprises a horizontal frame portion , a vertical frame portion , and a vehicle receiver bracket . Said frame portion  comprise a first end , and a second end . Said hinge assembly  attaches to said first end  of said frame portion . Said vehicle receiver bracket  is at said second end  of said frame portion,  said frame portion  further comprises said vehicle receiver bracket  configured to selectively attach said frame portion  to said utility vehicle . Said frame portion  is configured to extend said swinging arm assembly  alongside of said utility vehicle  and above said feed bunk . Said swinging arm assembly  comprises said hinge assembly , a swing arm assembly  and a scoop portion . Said hinge assembly  is  rotatably attached to said frame portion . Said swing arm assembly  connects said hinge assembly  to said scoop portion  and hangs substantially down from said hinge assembly . Said scoop portion  comprises a front edge , two sides , a scoop cavity  and a back end . Said scoop portion  is configured to scoop debris from said trough  of said feed bunk . Said swinging arm assembly  with said scoop assembly  is configured to selectively rotate on a swing axis . Said swinging arm assembly  freely rotates around said swing axis  through a swinging range of motion . Said bunk cleaner assembly  is configured to selectively change said roll  with said swinging range of motion , said pitch  with a forward pitch range of motion  and a rear pitch , and said height adjustment  with a vertical movement 812. Said swinging arm assembly  freely rotates around said swing axis  through said swinging range of motion  between a leveled configuration , and an unleveled configuration . Said bunk cleaner assembly  is adapted for altering a scoop pitch  of said scoop assembly  relative to a level pitch . Said bunk cleaner assembly  comprises a forward pitch axis  and a rear pitch axis  about which said scoop portion  can be rotated to said scoop pitch . Said forward pitch axis  comprises a rotating axis where one or more lower brackets  attach to said utility vehicle . Said rear pitch axis  comprises a rotating axis at a joint between an arm  and a chassis  of said utility vehicle . Said forward pitch range of motion  is defined as a movement of said bunk cleaner assembly  around said forward pitch axis . Said rear pitch range of motion  comprises a movement of said arm  relative to said chassis . By adjusting said scoop pitch , said front edge  with a beveled edge  can be selectively adjusted to scrape debris from said trough  of said feed bunk . Said swinging arm assembly  comprises an adjustable vertical sliding assembly  slidably attaching said swing arm assembly  and said scoop assembly  of said swinging arm assembly  to one another along a vertical movement path  to provide said vertical movement  for said scoop assembly .
[0011]  Next, said bunk cleaner assembly  for selectively adjusting said scoop assembly  for cleaning said trough  of said feed bunk . Said bunk cleaner assembly  comprises said frame portion , said swinging arm assembly , said scoop assembly , and said utility vehicle . Said frame portion  is configured in attaching said swinging arm assembly  and said utility vehicle  to one another. Said swinging arm assembly  comprise said hinge assembly . Said frame portion  comprises said horizontal frame portion , said vertical frame portion , and said vehicle receiver bracket . Said frame portion  comprise said first end , and said . Said hinge assembly  attaches to said first end  of said frame portion . Said vehicle receiver bracket  is at said second end  of said frame portion,  said frame portion  further comprises said vehicle receiver bracket  configured to selectively attach said frame portion  to said utility vehicle . Said frame portion  is configured to extend said swinging arm assembly  alongside of said utility vehicle  and above said feed bunk . Said swinging arm assembly  comprises said hinge assembly , said swing arm assembly  and said scoop portion . Said hinge assembly  is  rotatably attached to said frame portion . Said swing arm assembly  connects said hinge assembly  to said scoop portion  and hangs substantially down from said hinge assembly . Said scoop portion  comprises said front edge , said two sides , said scoop cavity  and said back end . Said scoop portion  is configured to scoop debris from said trough  of said feed bunk . Said swinging arm assembly  with said scoop assembly  is configured to selectively rotate on said swing axis . Said swinging arm assembly  freely rotates around said swing axis  through said swinging range of motion .

Regarding the Specification, Paragraph [0035] is modified as follows:
[0035]  In one embodiment, said frame portion 110 can comprise a horizontal frame portion 202, a vertical frame portion 204 and [[a]] two axis aperture holes 206. In one embodiment, said horizontal frame portion 202 can comprise [[a]] two or more bars 208 (which can comprise at least a first bar 208a and a second bar 208b), and [[a]] two or more support bars 210 (which can comprise at least a first support bar 210a, a second support bar 210b, and a third bar support 210c).  Said vertical frame portion 204 can comprise a portion of said first bar 208a and an upper horizontal bar 212. In one embodiment, said horizontal frame portion 202, and said vertical frame portion 204 can be supported and connected to one another with a transverse support bar 214. 

Regarding the Specification, Paragraph [0048] is modified as follows:
[0048]  Said hinge assembly 502 can comprise a hinge bar 514 and [[a]] two end caps 516 (comprising a first end cap 516a, and a second end cap 516b).  Said swing arm assembly 504 can comprise a swing arm transverse brace 518, a horizontal portion 520 and a vertical portion 522.

Regarding the Specification, Paragraphs [0052] and [0053] are modified as follows:
[0052]  In one embodiment, said swinging arm assembly 112 can comprise an adjustable vertical sliding assembly 602 which can comprise a pin 604, [[a]] two side plates 606, and an upper elongated slot 610. Said two side plates 606 can comprise a first side plate 606a, and a second side plate 606b.
[0053]  Said scoop assembly 114 can comprise [[a]] two side fasteners 608, a rear spacer 612, and said scoop portion 526 having a back side 614. Said two side fasteners 608 can comprise a first side fastener 608a, and a second side fastener 608b. 

Regarding the Specification, Paragraph [0083] is modified as follows:
[0083]  In one embodiment, said flat bottom bunk configuration 1402 can comprise [[a]] two or more segments 1502 (which can comprise at least a first segment 1502a, a second segment 1502b, and a third segment 1502c, as illustrated). In one embodiment, said two or more segments 1502 can be attached to one another with a one or more bunk joints 1504 (which can comprise at least a first bunk joint 1504a, and a second bunk joint 1504b, as illustrated), as is known in the art.

Regarding Claim 1, the claim is modified as follows:
1.  (Currently Amended)  A bunk cleaner assembly for selectively adjusting a pitch, a roll and a height adjustment of a scoop assembly for cleaning a trough of a feed bunk, wherein:
said bunk cleaner assembly comprises a frame portion, a swinging arm assembly, said scoop assembly, and a utility vehicle;
said frame portion is configured in attaching said swinging arm assembly and said utility vehicle to one another;
said swinging arm assembly comprise a hinge assembly;
said frame portion comprises a horizontal frame portion, a vertical frame portion, and a vehicle receiver bracket;
said frame portion comprise a first end, and a second end;
said hinge assembly attaches to said first end of said frame portion;
said vehicle receiver bracket is at said second end of said frame portion;  
said frame portion further comprises said vehicle receiver bracket configured to selectively attach said frame portion to said utility vehicle;
said frame portion is configured to extend said swinging arm assembly alongside of said utility vehicle and above said feed bunk;
said swinging arm assembly comprises said hinge assembly, a swing arm assembly and a scoop portion;
said hinge assembly is  rotatably attached to said frame portion;
said swing arm assembly connects said hinge assembly to said scoop portion and hangs substantially down from said hinge assembly;
said scoop portion comprises a front edge, two sides, a scoop cavity and a back end;
said scoop portion is configured to scoop debris from said trough of said feed bunk;

said swinging arm assembly freely rotates around said swing axis through a swinging range of motion;
said bunk cleaner assembly is configured to selectively change
said roll with said swinging range of motion,
said pitch with a forward pitch range of motion and a rear pitch range of motion, and
said height adjustment with a vertical movement;
said swinging arm assembly freely rotates around said swing axis through said swinging range of motion between a leveled configuration, and an unleveled configuration;
said bunk cleaner assembly is adapted for altering a scoop pitch of said scoop assembly relative to a level pitch;
said bunk cleaner assembly comprises a forward pitch axis and a rear pitch axis about which said scoop portion can be rotated to said scoop pitch;
said forward pitch axis comprises a rotating axis where one or more lower brackets attach to said utility vehicle;
said rear pitch axis comprises a rotating axis at a joint between an arm and a chassis of said utility vehicle;
said forward pitch range of motion is defined as a movement of said bunk cleaner assembly around said forward pitch axis; 
said rear pitch range of motion comprises a movement of said arm relative to said chassis; 
by adjusting said scoop pitch, said front edge with a beveled edge can be selectively adjusted to scrape debris from said trough of said feed bunk; and


Regarding Claim 2, the claim is modified as follows:
2.  (Currently Amended)  A bunk cleaner assembly for selectively adjusting a scoop assembly for cleaning a trough of a feed bunk, wherein:
said bunk cleaner assembly comprises a frame portion, a swinging arm assembly, said scoop assembly, and a utility vehicle;
said frame portion is configured in attaching said swinging arm assembly and said utility vehicle to one another;
said swinging arm assembly comprise a hinge assembly;
said frame portion comprises a horizontal frame portion, a vertical frame portion, and a vehicle receiver bracket;
said frame portion comprise a first end, and a second end;
said hinge assembly attaches to said first end of said frame portion;
said vehicle receiver bracket is at said second end of said frame portion;  
said frame portion further comprises said vehicle receiver bracket configured to selectively attach said frame portion to said utility vehicle;
said frame portion is configured to extend said swinging arm assembly alongside of said utility vehicle and above said feed bunk;
said swinging arm assembly comprises said hinge assembly, a swing arm assembly and a scoop portion;
said hinge assembly is  rotatably attached to said frame portion;

said scoop portion comprises a front edge, two sides, a scoop cavity and a back end;
said scoop portion is configured to scoop debris from said trough of said feed bunk;
said swinging arm assembly with said scoop assembly is configured to selectively rotate on a swing axis; and
said swinging arm assembly freely rotates around said swing axis through a swinging range of motion.

Regarding Claim 3, the claim is modified as follows:
3.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said frame portion comprises said horizontal frame portion;
said horizontal frame portion comprises [[A]] two or more bars and [[a]] two or more support bars;
said two or more bars comprise at least a first bar and a second bar;
said two or more support bars comprise at least a first support bar and a second support bar;
said two or more bars and said two or more support bars are connected to one another to form a truss for extending said frame portion  alongside of said utility vehicle;
said two or more bars are parallel to one another and arranged in a substantially horizontal plane;
[[a]] two axis aperture holes comprise apertures in said first end of said frame portion; and


Regarding Claim 4, the claim is modified as follows:
4.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said two axis aperture holes are aligned with one another at said first end of said frame portion; and
an  upper horizontal bar is attached at said second end of said frame portion.[[..]]

Regarding Claim 7, the claim is modified as follows:
7.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said swing axis comprises a [[A]] hinge bar of said swinging arm assembly attached to said two axis aperture holes of said frame portion. 

Regarding Claim 8, the claim is modified as follows:
8.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said hinge assembly comprises said hinge bar and [[A]] two end caps;
said two end caps comprise a first end cap and a second end cap; and
said hinge bar sides through said two axis aperture holes and is held at its ends with said two end caps.

Regarding Claim 9, the claim is modified as follows:
9.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
a direction  of vehicle travel of said utility vehicle.

Regarding Claim 10, the claim is modified as follows:
10.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said swinging arm assembly freely rotates around said swing axis through said swinging range of motion between a [[A]] leveled configuration, and an unleveled configuration;
said leveled configuration comprises said swinging arm assembly  having a zero a rotary displacement  around said swing axis ;
said unleveled configuration comprises said swinging arm assembly having a non-zero a rotary displacement  around said swing axis ;
where said utility vehicle is positioned at an optimal distance relative to said feed bunk, said swinging arm assembly is in said leveled configuration; and
otherwise, where said utility vehicle is positioned a non-optimal distance, said swinging arm assembly is in said unleveled configuration.

Regarding Claim 12, the claim is modified as follows:
12.  (Currently Amended)  The bunk cleaner assembly of claim 11, wherein:
said bunk cleaner assembly comprises a forward pitch axis and a rear pitch axis about which said scoop portion can be rotated to said scoop pitch;
said forward pitch axis comprises a rotating axis where one or more lower brackets attach to said utility vehicle;
said rear pitch axis comprises a rotating axis at a joint between an arm and a chassis of said utility vehicle;

a rear pitch range of motion comprises a movement of said arm relative to said chassis; and
by adjusting said scoop pitch, said front edge with a beveled edge can be selectively adjusted to scrape debris from said trough of said feed bunk.

Regarding Claim 13, the claim is modified as follows:
13.  (Currently Amended)  The bunk cleaner assembly of claim 12, wherein:
rotating said bunk cleaner assembly around said forward pitch axis is accomplished by actuating pistons between a portion of said arm and an upper bracket.

Regarding Claim 14, the claim is modified as follows:
14.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said frame portion comprises said horizontal frame portion, said vertical frame portion and said two axis aperture holes;
said horizontal frame portion comprises said two or more bars and said two or more support bars;
said two or more bars comprise at least said first bar and said second bar;
said two or more support bars comprise at least said first support bar and said second support bar;
said vertical frame portion comprises a portion of said first bar and said upper horizontal bar;
a [[A]] transverse support bar; and
said upper horizontal bar and said second bar are substantially parallel with one another and perpendicular to a vertical support bars.

Regarding Claim 15, the claim is modified as follows:
15.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said vehicle receiver bracket comprises said one or more lower brackets and said upper bracket;
said frame portion comprises a [[A]] front and a back; and
said vehicle receiver bracket is attached to said back of said vertical frame portion of said frame portion.

Regarding Claim 16, the claim is modified as follows:
16.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said swinging arm assembly comprises an adjustable vertical sliding assembly slidably attaching said swing arm assembly and said scoop assembly of said swinging arm assembly to one another along a vertical movement path to provide a vertical movement for said scoop assembly;
said  adjustable vertical sliding assembly comprises [[a]] two side plates each having an upper elongated slot;
said two side plates comprises a first side plate, and a second side plate;
said  scoop assembly comprises a rear spacer and said scoop portion;
said  scoop portion comprises a back side;
said rear spacer comprises [[a]] two side fasteners;

said two side plates each comprise a front portion, and a rear portion; 
said rear portion of said two side plates each attach to said swing arm assembly;
said front portion of said two side plates each extend forward from said swing arm assembly toward said back side of said scoop portion or said scoop assembly;
said front portion of said two side plates each comprise said upper elongated slot;
said upper elongated slot is substantially vertical;
said upper elongated slot receives a portion of said two side fasteners;
said upper elongated slot comprises an upper end and a lower end; and
said two side plates with said upper elongated slot are configured to hold a portion of said two side fasteners and allow said scoop assembly to slide with said vertical movement along said vertical movement path defined by said upper elongated slot as said two side fasteners slide therethrough.

Regarding Claim 18, the claim is modified as follows:
18.  (Currently Amended)  The bunk cleaner assembly of claim 17, wherein:
said swinging arm assembly comprises said locked upper configuration with a [[A]] locked height and an unlocked lower configuration with a maximum height;
said locked upper configuration comprises said two side fasteners at said upper end of said upper elongated slot, and said pin in said pin aperture;
said unlocked lower configuration comprises said scoop assembly slid all the way down with said two side fasteners at said lower end of said upper elongated slot; and 


Regarding Claim 19, the claim is modified as follows:
19.  (Currently Amended)  The bunk cleaner assembly of claim 16, wherein:
said swinging arm assembly comprises a [[A]] spacer gap between said two side plates;
said two side plates each comprise said front portion, and said rear portion; and
said two side plates can attach on either side of said swing arm assembly with said rear portion and said front portion can extend out on either side of said spacer gap.

Regarding Claim 21, the claim is modified as follows:
21.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said scoop portion is fitted with a [[A]] rounded scoop body to more completely scrape said feed bunk when said feed bunk comprises a j-bunk configuration;
said j-bunk configuration comprises said trough having a bunk floor being a substantially concave; and
said  rounded scoop body comprises said scoop portion having a bottom surface being substantially convex.

Regarding Claim 22, the claim is modified as follows:
22.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
a [[A]] flat bottom scoop body to more completely scrape said feed bunk when said feed bunk comprises a flat bottom bunk configuration; and
said  flat bottom bunk configuration comprises said feed bunk having a substantially planar surface for said bunk floor.

Regarding Claim 23, the claim is modified as follows:
23.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said front edge of said scoop portion comprises said beveled edge configured to protect said bunk cleaner assembly and said feed bunk from a [[A]]  one or more bunk joints by minimizing direct collision between said front edge with said one or more bunk joints on said bunk floor;
wherein, said feed bunk comprises
[[A]] two or more segments joined to one another by said one or more bunk joints, 
said  two or more segments comprise at least a first segment, and a second segment,
said  one or more bunk joints comprise at least a first bunk joint,
said  feed bunk comprises said bunk floor, and
said one or more bunk joints are raised bumps above said bunk floor of said feed bunk.

Regarding Claim 24, the claim is modified as follows:
24.  (Currently Amended)  The bunk cleaner assembly of claim 2, wherein:
said bunk cleaner assembly is configured to selectively change
a [[A]] roll with said swinging range of motion,
a [[A]] pitch with said forward pitch range of motion and said rear pitch range of motion, and
a height adjustment with said vertical movement;
said swinging arm assembly freely rotates around said swing axis through said swinging range of motion between said leveled configuration, and said unleveled configuration;
said bunk cleaner assembly is adapted for altering said scoop pitch of said scoop assembly relative to said level pitch;
said bunk cleaner assembly comprises said forward pitch axis and said rear pitch axis about which said scoop portion can be rotated to said scoop pitch;
said forward pitch axis comprises a rotating axis where said one or more lower brackets attach to said utility vehicle;
said rear pitch axis comprises a rotating axis at a joint between said arm and said chassis of said utility vehicle;
said forward pitch range of motion is defined as a movement of said bunk cleaner assembly around said forward pitch axis;
said rear pitch range of motion comprises a movement of said arm relative to said chassis;
by adjusting said scoop pitch, said front edge with said beveled edge can be selectively adjusted to scrape debris from said trough of said feed bunk; and
said swinging arm assembly comprises said adjustable vertical sliding assembly slidably attaching said swing arm assembly and said scoop assembly of said swinging arm assembly to one another along said vertical movement path to provide said vertical movement for said scoop assembly.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received April 25, 2019.  Claims 1-4, 7-10, 12-16, 18, 19, and 21-24 were modified by Examiner’s Amendment to place Claims 1-24 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-24, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723